Citation Nr: 0843455	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee and leg 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of that 
hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given to whether an increase 
or decrease is warranted at any time since the award of 
service connection (in this case, January 31, 2005), a 
practice known as "staged" ratings.  Id.  Inasmuch as the 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.


FINDINGS OF FACT

1.  The veteran's PTSD causes total occupational and social 
impairment.

2.  By way of a May 2003 rating decision, the RO denied 
service connection for left ear hearing loss, and a right 
knee and leg disability; by the same decision, the RO denied 
the veteran's claims to reopen service connection for a left 
knee disability and right ear hearing loss; the veteran did 
not appeal.

3.  Evidence received since the May 2003 RO decision is new 
to the record in that it was not previously submitted to 
agency decision makers, but it does not relate to an 
unestablished fact necessary to substantiate the claims; nor 
does it raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for the 
veteran's PTSD have been met since the award of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for hearing loss has 
not been received.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right knee and leg 
disability has not been received.  38 U.S.C.A. §§ 1101, 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 (2008).

4.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disability 
has not been received.  38 U.S.C.A. §§ 1101, 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, March 2005, September 2005, and March 2006, and May 
2008.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC), and supplemental statements of the case (SSOCs), 
reporting the results of its reviews of the issues and the 
text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and he 
was informed of the requirement that new and material 
evidence must be received in order to reopen a claim, and he 
was told what was required to substantiate the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
one now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected PTSD would appear to fall squarely within 
the fact pattern above.  In any event, a May 2008 letter to 
the veteran notified him in accordance with Vazquez-Flores, 
and further, because the veteran's appeal is being granted in 
full as regards to the higher initial rating claim, the 
Board's decision constitutes a complete grant of the benefit 
sought on appeal, and thus, no additional notice is required 
with respect to the issue of a higher initial rating for 
PTSD.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the veteran's 
service medical and personnel records (SMRs), VA and private 
medical records, and provided examinations in furtherance of 
the veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the requirements of the VCAA.

II. Higher initial PTSD rating

Initially, the Board notes that the veteran has been in 
receipt of a temporary total evaluation from October 24, 2007 
until December 31, 2007, under 38 C.F.R. § 4.29 because he 
was hospitalized for over 21 days due to his service-
connected PTSD.  As such, the Board will not consider this 
period of time when evaluating the degree of disability of 
the veteran's service-connected PTSD, but instead will focus 
on the schedular rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's disability to determine if the 
evidence of record entitles him to a rating higher than 50 
percent at any point since the initial award of service 
connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that the veteran is entitled to 
a 100 percent disability rating for his service-connected 
PTSD since the initial award of service connection (January 
31, 2005), because the medical evidence shows that his PTSD 
symptoms have resulted in total occupational and social 
impairment, and rendered him unemployable.  Specifically, a 
November 2007 discharge summary from the Salisbury VA medical 
center, noted that the veteran was not employable due to 
permanent, chronic, severe PTSD, noting that the veteran had 
persistent symptoms and frequent flare-ups.  Further, the May 
2008 VA examiner, M.P., PhD, assigned the veteran a GAF score 
of 46, (a GAF score of 46 represents serious impairment in 
social, and occupational functioning (e.g., no friends, 
unable to keep a job)), explaining that at this point, the 
veteran was demonstrating severe impairment in functioning 
related to the symptoms of his PTSD, and noted that he was 
unemployable.  Regarding his employment history, at this May 
2008 VA examination, the veteran noted that he was not 
employed, and stated that he last worked in 2005 for an 
overhead door company, but stated that he frequently had 
difficulty getting along with the customers and working with 
people in general, and was easily irritated.  He also noted 
that while working at the overhead door company, he worked 
sporadically (about 20 hours per week), and was allowed a 
flexible schedule because he had worked there a long time.  
See April 2005 VA examination.

In addition to his severe occupational impairment, the 
veteran also experiences severe social impairment, and 
symptoms of unprovoked irritability and anger.  Specifically, 
Dr. P. at the 2008 examination, noted that the veteran was 
isolated, had no hobbies or friends, and stated that he was 
experiencing difficulty in his marriage due to his PTSD 
symptoms.  See also April 2005 examination where the veteran 
noted that he had frequent fights with his spouse.  Both the 
April 2005 and May 2008 VA examiners noted that the PTSD 
symptoms which affected the veteran's occupational and social 
functioning included difficulty being in crowds, difficulty 
with loud noises, anger, irritability, hypervigilance, 
avoidance, and intrusive thoughts.  Dr. P. also noted that 
the veteran's thought process was slow and his affect was 
blunted, noting that he experienced problems with anxiety and 
depression.

In this case, even though the April 2005 VA examiner 
described the veteran's PTSD symptoms as "moderate", as 
opposed to severe, the examiner still assigned the veteran a 
GAF score of 50, which signifies severe symptoms, noting that 
despite an increase in his medication, there had been no 
decrease in his symptomatology,  and the 2005 examiner also 
described many of the same PTSD symptoms as those mentioned 
by the May 2008 VA examiner, such as hypervigilance, 
irritability and problems with social and occupational 
functioning.  As such, considering the record in its 
entirety, the Board finds that the veteran is entitled to a 
100 percent evaluation for the entire appeal period.

Further, although the veteran does not experience many of the 
symptoms indicative of a 100 percent evaluation, such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting himself or others, or disorientation to time or 
place, etc., because the record clearly shows that the 
veteran experiences severe PTSD symptoms which result in 
total occupational and social impairment, and render him 
unemployable, the Board finds that the veteran is entitled to 
a 100 percent evaluation for his service-connected PTSD.

III. Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Hearing Loss

In this case, a December 1972 rating decision denied service 
connection for right ear hearing loss; the veteran did not 
appeal, and therefore, this December 1972 rating decision 
represents a final decision with respect to the right ear.  A 
May 2003 rating decision denied service connection for left 
ear hearing loss, and continued the denial of service 
connection with respect to the right ear; the veteran did not 
appeal, and therefore, this May 2003 rating decision 
represents a final decision.

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the last prior final denial in May 2003, and that also raises 
a reasonable possibility of substantiating the claim that the 
veteran's hearing loss was incurred in or aggravated by his 
military service.

At the time of the May 2003 denial, the relevant evidence of 
record consisted of: the veteran's service treatment records 
and personnel records, including his DD Form 214, an October 
1972 VA examination which included an audiological 
examination, and progress notes dated in January 1992 
pertaining to the veteran's back, and knee disabilities.

Evidence submitted since the May 2003 decision denying the 
claim to reopen service connection for right ear hearing 
loss, and service connection for the left ear includes: 
voluminous outpatient treatment reports from the Columbia VA 
medical center (VAMC) dated from April 1999 through June 
2008; outpatient treatment records from the Salisbury VAMC 
dated from August 2007 through December 2007; April 2005 and 
May 2008 VA PTSD examinations, private medical records dated 
in May 2005 pertaining to prostate cancer, a September 2006 
VA joints examination, a November 2007 discharge summary 
pertaining to PTSD, and a May 2008 VA genitourinary 
examination.

An October 2006 VA audiologic examination is also new, but it 
contains an opinion that is contrary to the veteran's claim.  
The examiner specifically opined that hearing loss was not 
caused by or the result of military noise exposure, 
explaining that the veteran had a normal audiogram at 
separation.

Here, despite the newly added private treatment records, VA 
examinations, and evidence from the Columbia VAMC noting 
treatment related to the veteran's hearing loss, none of 
these newly received records raises a reasonable possibility 
of substantiating the claim because the records do not 
establish a nexus to service.  In fact, the October 2006 
examiner specifically opined that the veteran's hearing loss 
was not related to military service.

Thus, the Board finds that the evidence received since the 
May 2003 RO decision is not material because, when considered 
alone or with previous evidence of record, the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim--i.e., the newly added evidence does not establish 
a link between the veteran's currently diagnosed hearing loss 
and military service, and therefore does not raise a 
reasonable possibility of substantiating the claim.  As such, 
the Board finds that new and material evidence to reopen the 
previously denied claim of service connection for hearing 
loss, has not been received, and the application to reopen 
will therefore be denied.

Further, although the veteran's testimony and statements at 
his October 2008 Board hearing, provide greater detail 
regarding his currently diagnosed bilateral hearing loss, it 
is not new and material evidence.  The determinative, but 
missing, evidence would be medical evidence that the 
veteran's hearing loss is related to military service, 
including a medical opinion establishing a link between 
military service and hearing loss.  The veteran is not 
competent to provide such medical information regarding the 
nature of a disease or its progression; consequently, his 
testimony does not raise a reasonable possibility of 
substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claims of 
service connection for hearing loss has not been received, 
and the application to reopen will therefore be denied.  

Right knee and leg disability; Left knee disability

In this case, a March 1994 rating decision denied service 
connection for a left knee disability; the veteran did not 
appeal, and therefore, this March 1994 rating decision 
represents a final decision.  A May 2003 rating decision 
denied service connection for a right knee and leg 
disability, and continued the denial of service connection 
with respect to the left knee; the veteran did not appeal, 
and therefore, this May 2003 rating decision represents a 
final decision.

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the last prior final denial in May 2003, and that also raises 
a reasonable possibility of substantiating the claim that the 
veteran's right knee and leg disability and left knee 
disability were incurred in or aggravated by his military 
service.

At the time of the May 2003 denial, the relevant evidence of 
record consisted of:  the veteran's service treatment records 
and personnel records, including his DD Form 214, an October 
1972 VA examination which included an audiological 
examination, and progress notes dated in January 1992 
pertaining to the veteran's back and knee, diagnosing him 
with bilateral effusions of both knees.

Evidence submitted since the May 2003 decision denying 
service connection for a right knee and leg disability, and 
denying the claim to reopen service connection for a left 
knee disability includes:  voluminous outpatient treatment 
reports from the Columbia VA medical center (VAMC) dated from 
April 1999 through June 2008 which contain orthopedic clinic 
entries assessing the veteran with right knee pain and a 
large effusion; outpatient treatment record from the 
Salisbury VAMC dated from August 2007 through December 2007; 
April 2005 and May 2008 VA PTSD examinations; private medical 
records dated in May 2005 pertaining to prostate cancer, an 
October 2006 VA audiological examination, a November 2007 
discharge summary pertaining to PTSD, and a May 2008 VA 
genitourinary examination.

A September 2006 VA joints examination is also new, but it 
contains an opinion that is contrary to the veteran's claim.  
Although the examiner diagnosed the veteran with mild right 
and left knee degenerative joint disease, she opined that his 
knee problems were less likely as not related to a helicopter 
crash in Vietnam, explaining that currently, he had minimal 
joint disease, and noted that he was able to go on with his 
activities after the crash, and stated that mild degenerative 
disease of the knees is a common finding in any person of the 
veteran's age.

Here, despite the newly added private treatment records, VA 
examinations, and evidence from the Columbia VAMC noting 
treatment related to the veteran's knees (none of the 
treatment records specifically mentioned another type of 
right leg disability beyond the knee), none of these newly 
received records raises a reasonable possibility of 
substantiating the claim because the records do not establish 
a nexus to service.  In fact, the September 2006 examiner 
specifically opined that the veteran's knee disabilities were 
not related to service.

Therefore, while the aforementioned records are new, in the 
sense that the treatment reports and September 2006 VA joints 
examination (and other VA examinations not relevant to this 
claim) were not of record at the time of the 2003 denial, the 
records are not material because when considered alone or 
with previous evidence of record, the progress notes, and 
2006 VA examination report do not relate to an unestablished 
fact necessary to substantiate the claim.  As such, the Board 
finds that new and material evidence adequate to reopen the 
previously denied claim of service connection for right knee 
and leg disability, and left knee disability has not been 
received, and the application to reopen will therefore be 
denied.  

Further, although the veteran's testimony and statements at 
his October 2008 Board hearing provide greater detail 
regarding his bilateral knee and right leg disability, it is 
not new and material evidence.  The determinative, but 
missing, evidence would be medical evidence that the 
veteran's bilateral knee and right leg disability is related 
to military service, including a medical opinion establishing 
a link between military service (including the in-service 
helicopter crash discussed by the veteran), and the veteran's 
current bilateral knee and right leg problems.  The veteran 
is not competent to provide such medical information 
regarding the nature of a disease or its progression; 
consequently, his testimony does not raise a reasonable 
possibility of substantiating his claim.

In view of the foregoing, the Board finds that new and 
material evidence to reopen the previously denied claim of 
service connection for a bilateral knee and right leg 
disability, and hearing loss has not been received, and the 
applications to reopen will therefore be denied.


ORDER

A 100 percent disability rating for service-connected PTSD is 
granted from January 31, 2005, subject to the laws and 
regulations governing the award of monetary benefits.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for hearing loss, 
the application to reopen is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a right knee 
and leg disability, the application to reopen is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a left knee 
disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


